 



EXHIBIT 10.2
AMENDMENT NO. 1
TO CREDIT AGREEMENT
     AMENDMENT NO. 1, dated as of March 7, 2005 (this “Amendment “) to the
Credit Agreement, dated as of January 28, 2005 (as amended, restated, modified
or otherwise supplemented, from time to time, the “Credit Agreement”), by and
among NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC. (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent and the LENDERS from time to time
party thereto (each, a “Lender” and, collectively, the “Lenders”).
     WHEREAS, the Borrower has requested, and the Required Lenders have agreed,
subject to the terms and conditions of this Amendment, to amend certain
provisions of the Credit Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:
1. Amendments.
     (a) A new definition entitled “Cal Optima Contract” shall be added to
Section 1.01. of the Credit Agreement in its proper alphabetical order, which
new definition shall read in its entirety as follows:
     “Cal Optima Contract” means that certain contract, dated as of January 1,
2003, by and between PCN and Cal Optima Inc., a California corporation.
     (b) A new definition entitled “PCN” shall be added to Section 1.01. of the
Credit Agreement in its proper alphabetical order, which new definition shall
read in its entirety as follows:
     “PCN” means Pharmaceutical Care Network, a California corporation.
     (c) A new definition entitled “PCN Acquisition” shall be added to
Section 1.01. of the Credit Agreement in its proper alphabetical order, which
new definition shall read in its entirety as follows:
     “PCN Acquisition” means the acquisition by PCN Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of the Borrower, of all of the
issued and outstanding capital stock of PCN.
     (d) A new definition entitled “PCN Acquisition Closing Date” shall be added
to Section 1.01. of the Credit Agreement in its proper alphabetical order, which
new definition shall read in its entirety as follows:
     “PCN Acquisition Closing Date” means March 7, 2005.

 



--------------------------------------------------------------------------------



 



     (e) A new definition entitled “ PCN Agency Arrangements” shall be added to
Section 1.01. of the Credit Agreement in its proper alphabetical order, which
new definition shall read in its entirety as follows:
     “PCN Agency Arrangements” means those contracts of PCN which are structured
as Agency Arrangements (as such term is defined in Section 6.13(a) hereof).
     (f) A new definition entitled “PCN Maximum Gross Profit Earn-out Amount”
shall be added to Section 1.01. of the Credit Agreement in its proper
alphabetical order, which new definition shall read in its entirety as follows:
     “PCN Maximum Gross Profit Earn-out Amount” means $15,000,000, which
represents the amount which may be payable by the Borrower pursuant to Section
2.6(b)l of the PCN Stock Purchase Agreement, made and entered into as of
March 7, 2005, by and among the Borrower, PCN Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of the Borrower, Pharmaceutical Care
Network, a California corporation, and California Pharmacists Association, a
California mutual benefit corporation.
     (g) The definition of “Consolidated Fixed Charge Ratio” in Section 1.01. of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “Consolidated Fixed Charge Ratio” means the ratio of (1) Consolidated
EBITDA minus Consolidated Unfunded Capital Expenditures to (2) the sum of
(a) the current portion of Consolidated Debt (excluding any amounts constituting
all or a portion of the PCN Maximum Gross Profit Earn-out Amount), plus (b) cash
“earn-out” payments made by the Borrower and its Subsidiaries in the twelve
(12) months preceding the date of calculation, but solely with respect to those
payments which were not, at any time prior to their payment, reflected as debt,
an accrued liability or deferred purchase price on the consolidated balance
sheets of the Borrower and its Subsidiaries delivered pursuant to Section 5.01
hereof, plus (c) interest expense, plus (d) dividends, plus (e) cash taxes paid
by the Borrower and its Subsidiaries. Each of the foregoing categories shall be
measured on a consolidated basis for the Borrower and its Subsidiaries and shall
calculated in accordance with GAAP. The Consolidated Fixed Charge Coverage Ratio
shall be tested quarterly, measured for the four (4) fiscal quarters then ended,
except for the current portion of Consolidated Debt, which shall each be
measured for the next succeeding four (4) fiscal quarters.
     (h) The definition of “Consolidated Debt to Consolidated EBITDA Ratio” in
Section 1.01. of the Credit Agreement is hereby amended by adding a new sentence
at the end of such definition which sentence shall read in its entirety as
follows:

2



--------------------------------------------------------------------------------



 



     Solely for purposes of calculating compliance with Section 6.12(c) hereof
and not for purposes of determining the Applicable Rate, during the period from
the PCN Acquisition Closing Date through May 29, 2006, Consolidated Debt shall
include the PCN Maximum Gross Profit Earn-out Amount.
     (i) Section 2.01. of the Credit Agreement is hereby amended by adding a new
sentence at the end of such Section which sentence shall read in its entirety as
follows:
     Notwithstanding the foregoing, during the period from the PCN Acquisition
Closing Date through May 29, 2006, the sum of the total Revolving Credit
Exposures plus the PCN Maximum Gross Profit Earn-out Amount (or such lesser
amount as agreed to in writing by the Required Lenders) shall not exceed the
total Commitments.
     (j) Section 6.13(a) of the Credit Agreement is hereby amended by adding a
new sentence at the end of such sub-section which sentence shall read in its
entirety as follows:
     Notwithstanding the foregoing, for a period of sixty (60) days following
the PCN Acquisition Closing Date, the PCN Agency Arrangements shall not be
included in the calculation of compliance with this covenant.
     (k) Section 6.13(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
     (b) Not more than five percent (5%) of the accounts receivable of the
Borrower and its Subsidiaries, on a consolidated basis, are (i) accounts
receivable in which the Administrative Agent, for the ratable benefit of the
Lenders, cannot obtain a perfected and/or enforceable security interest as
determined by the Administrative Agent on the basis of collateral audits of the
Borrower and/or its Subsidiaries, or (ii) accounts receivable arising under
Agency Arrangements. Notwithstanding the foregoing, for a period of sixty
(60) days following the PCN Acquisition Closing Date, the PCN Agency
Arrangements shall not be included in the calculation of compliance with this
covenant. In addition, accounts receivable arising under the Cal Optima Contract
shall not at any time be included in the calculation of compliance with this
covenant.
     (1) Subsection (o) of Article VII of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
          (o) any of the Liens purported to be granted pursuant to any Security
Document shall fail or cease for any reason to be legal, valid and enforceable
liens on a “material portion” of the collateral purported to be covered thereby
or shall fail or cease to have the priority purported to be created thereby,
where, for purposes hereof, a “material portion” means collateral (other than
accounts receivable arising under the Cal Optima Contract) having a value in

3



--------------------------------------------------------------------------------



 



excess of five percent (5%) of the consolidated total accounts receivable and
inventory of the Borrower (without giving effect to accounts receivable arising
under the Cal Optima Contract), as reported on the asset side of the Borrower’s
consolidated balance sheet;
2. Conditions to Effectiveness.
     This Amendment shall become effective upon receipt by the Administrative
Agent this Amendment duly executed by each of the parties hereto.
3. Miscellaneous.
     The amendment herein contained is limited specifically to the matters set
forth above and does not constitute directly or by implication a waiver or
amendment of any other provisions of the Credit Agreement or a waiver of any
Default or Event of Default which may occur or may have occurred.
     Capitalized terms used herein and not otherwise defined herein shall have
the same meanings as defined in the Credit Agreement.
     Except as expressly amended hereby, or as may have been previously amended,
the Credit Agreement shall remain in full force and effect in accordance with
the original terms thereof.
     The Borrower hereby represents and warrants that (a) after giving effect to
this Amendment, the representations and warranties in the Credit Agreement and
the other Loan Documents are true and correct in all material respects as of the
date hereof with the same effect as though such representations and warranties
have been made on and as of such date, unless such representation is as of a
specific date, in which case, as of such date, and (b) after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one amendment.
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
     This Amendment shall constitute a Loan Document.
4. Agreement with Respect to Undertaking.
     The parties hereto acknowledge and agree that, with respect to Item 2 to
the Undertaking Letter dated as of January 28, 2005 delivered by the Borrower to
the Administrative Agent requiring delivery of certain original stock
certificates to the Administrative Agent within twenty

4



--------------------------------------------------------------------------------



 



(20) days of the Closing Date, the Required Lenders, effective as of
February 16, 2005, have granted an extension to the Borrower to permit the
Borrower to deliver the original stock certificates for NMHCRX Contracts, Inc.
to the Administrative Agent on or prior to March 25, 2005.
[the next page is the signature page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Administrative Agent, as
authorized on behalf of the Required Lenders, have caused this Amendment to be
duly executed as of the day and year first above written.

                  NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
  Name:  
 
Stuart F. Fleischer    
 
  Title:   Chief Financial Officer    
 
                JPMORGAN CHASE BANK, N.A., as         Administrative Agent    
 
           
 
  By:   /s/ Stephen Zajac    
 
  Name:  
 
Stephen Zajac    
 
  Title:   Vice President    

6



--------------------------------------------------------------------------------



 



CONSENT
     Each of the undersigned, not parties to the Credit Agreement but each a
Guarantor under a Guaranty dated as of January 28, 2005, hereby consents to and
acknowledges the terms of the Amendment to which this consent is attached and
confirms that its Guaranty is in full force and effect and reaffirms its
continuing liability under its Guaranty in respect of the Credit Agreement as
amended hereby and all the documents, instruments and agreements executed
pursuant thereto or in connection therewith, without offset, defense or
counterclaim (any such offset, defense or counterclaim as may exist being hereby
irrevocably waived by such guarantor).

                  NMHCRX MAIL ORDER, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
  Name:  
 
Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEGRAIL, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                NMHC FUNDING, LLC    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                NMHCRX, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEQ CORP.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    

7



--------------------------------------------------------------------------------



 



                  INTEQ TX CORP.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
  Name:  
 
Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEQ PBM, L.P.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PORTLAND PROFESSIONAL         PHARMACY    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PORTLAND PROFESSIONAL         PHARMACY ASSOCIATES    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                SPECIALTY PHARMACY CARE, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                CENTRUS CORPORATION    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    

8



--------------------------------------------------------------------------------



 



                  NATIONAL MEDICAL HEALTH CARD IPA, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                NMHCRX CONTRACTS, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PHARMACY ASSOCIATES, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTERCHANGE PMP, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    

9